20-1908-cv
Neborsky v. Town of Victory, et al.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 26th day of April, two thousand twenty-one.

PRESENT:             JOSÉ A. CABRANES,
                     ROSEMARY S. POOLER,
                     JOSEPH F. BIANCO,
                                   Circuit Judges.


RUTH ANNE NEBORSKY,

                               Plaintiff-Appellant,                       20-1908-cv

                               v.

TOWN OF VICTORY; FERNE LOOMIS, in her official
and personal capacity; CAROL EASTER, in her official
and personal capacity; BONNIE BATCHELDER, in her
official and personal capacity; and BATCHELDER
ASSOCIATES, in its official and personal capacity,

                               Defendants-Appellees. *


FOR PLAINTIFF-APPELLANT:                                      DEBORAH T. BUCKNAM, Bucknam Law,
                                                              PC, Walden, VT.




     *
         The Clerk of Court is directed to amend the official caption as set forth above.

                                                         1
FOR DEFENDANTS-APPELLEES:                                MARIKATE E. KELLEY, MKelley Law,
                                                         PLC, North Ferrisburgh, VT (Philip C.
                                                         Woodward, Woodward & Kelley, PLLC,
                                                         Ferrisburgh, VT, on the brief), for Town of
                                                         Victory.

                                                         KEVIN L. KITE (Constance Tryon Pell, on
                                                         the brief), Carroll, Boe & Pell, PC,
                                                         Middlebury, VT, for Ferne Loomis and
                                                         Carol Easter.

                                                         GARY L. FRANKLIN, Primmer Piper
                                                         Eggleston & Cramer PC, Burlington, VT,
                                                         for Bonnie Batchelder and Batchelder
                                                         Associates.

       Appeal from a judgment of the United States District Court for the District of Vermont
(Geoffrey W. Crawford, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Ruth Anne Neborsky appeals from a judgment of the District Court
dismissing on summary judgment all of her claims against the Town of Victory, town officials Ferne
Loomis and Carol Easter, and accountant Bonnie Batchelder and Batchelder Associates, PC. On
appeal, Neborsky contests the dismissal of her equal protection claims under the Fourteenth
Amendment of the U.S. Constitution and the Common Benefits Clause of the Vermont
Constitution, and her claims of false and defamatory statements by the Batchelder Defendants and
town officials Loomis and Easter.

        Upon a review of the record and the District Court’s careful and thorough evaluation of that
record, we AFFIRM the May 22, 2020 judgment of the District Court.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2